NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AlVIY AKAO,
Petiti0n,er,
V.
DEPARTMENT OF THE TREASURY,
Respondent.
2012-3001
iv
Petition for review of the Merit SyS1;ems Protecti0n
B0ard in case no. SF1221100963-W-1.
ON MOTION
ORDER
Amy Aka0 moves for leave to
pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted.
proceed in forma

AKAO v . TREASURY
ncr 13 2011
Date
cc: Amy Aka0
Jeanne E. Davids0n, Esq.
321
2
FOR THE COURT
/s/ Jan Horba1__\[
Jan' Horba1y
Clerk
FlI.ED
B.S. COURT 0F AFPEALS FOR
THE FEDERAL CIRCUlT
0CT 13 2011
1mHonaAw
cum